
	
		II
		112th CONGRESS
		1st Session
		S. 495
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand and enhance existing adult day programs for
		  individuals with neurological diseases or conditions, including multiple
		  sclerosis, Parkinson’s disease, traumatic brain injury, and other similar
		  diseases or conditions, to support and improve access to respite services for
		  family caregivers who are taking care of such individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Adult Day Achievement Center
			 Enhancement Act.
		2.FindingsCongress finds the following:
			(1)One in 6 people in
			 the United States lives with a neurological disease or condition that can often
			 result in disability, and which may require the individual to seek assistance
			 in carrying out the activities of daily living. Neurological diseases or
			 conditions such as multiple sclerosis (MS), early-onset Parkinson’s disease,
			 and traumatic brain injury (TBI) often affect younger adults in the middle of
			 their lives.
			(2)Multiple sclerosis
			 is a chronic, often disabling disease that attacks the central nervous system
			 with symptoms ranging from numbness in limbs to paralysis and loss of vision.
			 Most individuals with MS are diagnosed between the ages of 20 and 50. It is
			 estimated that more than 400,000 individuals in the United States are living
			 with MS. Individuals living with MS who experience more severe forms of the
			 disease are likely to require either home care or nursing home placement,
			 though the vast majority would prefer to remain at home to receive the care
			 they need. Where home care is concerned, approximately 80 percent of such care
			 is provided by informal, unpaid, caregivers who are generally family
			 members.
			(3)Parkinson’s
			 disease is a chronic, progressive neurological disease. The 4 primary symptoms
			 of Parkinson’s disease are tremor, or trembling in hands, arms, legs, jaw, and
			 face; rigidity, or stiffness of the limbs and trunk; bradykinesia, or slowness
			 of movement; and postural instability, or impaired balance and coordination. It
			 is estimated that nearly 1,000,000 individuals live with Parkinson’s disease
			 and, of those individuals, 5 to 10 percent are diagnosed with the disease
			 before age 60 and deemed early-onset.
			(4)Traumatic brain
			 injury is a neurological condition that typically results from a blow or jolt
			 to the head or a penetrating head injury and that can impact one or more parts
			 of the brain, thereby temporarily or permanently disrupting normal brain
			 function. The Centers for Disease Control and Prevention estimates that
			 1,400,000 new cases of TBI occur annually, resulting in disabilities affecting
			 up to 90,000 individuals among a broad range of age groups. Traumatic brain
			 injury is a serious issue that affects military service members. Estimates in
			 prior military conflicts, indicate that TBI was present in 14 to 20 percent of
			 surviving casualties.
			(5)Family caregivers
			 are a crucial source of support and assistance for individuals suffering with
			 disabilities. Family caregivers, the majority of whom are women, provide an
			 estimated $306,000,000,000 in unpaid services annually. The current pool of
			 potential family caregivers is dwindling, from 11 potential caregivers for each
			 individual needing care today to a projected ratio of 4 potential caregivers
			 for each such individual by 2050.
			(6)Recent studies
			 indicate that the total estimated cost to employers for full-time employees
			 with intensive caregiving responsibilities is $17,100,000,000 annually. The
			 total estimated cost to employers for all full-time, employed caregivers is
			 $33,600,000,000 annually.
			(7)Adult day programs
			 can offer services, including medical care, rehabilitation therapies, dignified
			 assistance with the activities of daily living, nutrition therapy, health
			 monitoring, social interaction, stimulating activities, and transportation to
			 seniors, individuals with disabilities, and younger adults with chronic
			 diseases.
			(8)Adult day programs
			 geared toward individuals living with neurological diseases or conditions such
			 as MS, Parkinson’s disease, TBI, or other similar diseases or conditions,
			 provide an important response to the needs of individuals living with these
			 conditions and the caregivers of such individuals. Adult day programs can help
			 to ameliorate symptoms, reduce dependency, provide important socialization
			 opportunities, and maintain quality of life.
			(9)Adult day programs
			 have been shown to provide a range of documented benefits, including
			 improvements in functional status, social support, and reductions in fatigue,
			 depression, and pain. Adult day programs also reduce ongoing medical care and
			 hospital costs and decrease admissions to nursing home facilities, which can be
			 costly for many families, by allowing individuals to receive health and social
			 services while continuing to live at home.
			(10)There are
			 currently few adult day programs focused on younger adult populations in the
			 United States. As a result, the majority of individuals living with
			 neurological diseases are unable to access this important opportunity for
			 maximizing their health and wellness. Although individuals living with
			 neurological diseases or conditions may be able to access other existing adult
			 day programs, such programs are not typically intended for younger adults
			 living with chronic diseases or conditions, and may not provide the appropriate
			 services to meet the age-related or disability status of these
			 individuals.
			3.Establishment of
			 adult day programs
			(a)Survey of
			 existing adult day programs
				(1)In
			 generalNot later than 90
			 days after the date of the enactment of this section, the Assistant Secretary
			 for Aging shall initiate a comprehensive survey of current adult day programs
			 that provide care and support to individuals living with neurological diseases
			 or conditions, including multiple sclerosis, Parkinson’s disease, traumatic
			 brain injury, and any other similar disease or condition.
				(2)Survey
			 elementsIn carrying out the survey under paragraph (1), the
			 Assistant Secretary for Aging may utilize existing publicly available research
			 on adult day programs, and shall—
					(A)identify ongoing successful adult day
			 programs, including by providing a brief description of how such programs were
			 initially established and funded;
					(B)develop a set of best practices to help
			 guide the establishment and replication of additional successful adult day
			 programs, including—
						(i)program
			 guidelines;
						(ii)recommendations
			 on the scope of services that should be provided (which may include
			 rehabilitation therapy, psychosocial support, social stimulation and
			 interaction, and spiritual, educational, or other such services); and
						(iii)performance
			 goals and indicators to measure and analyze the outcomes generated by the
			 services provided and to evaluate the overall success of the program;
			 and
						(C)evaluate the
			 extent to which the Administration on Aging supports adult day programs, either
			 directly or indirectly, through current Federal grant programs.
					(3)ReportNot
			 later than 180 days after initiating the survey under paragraph (1), the
			 Assistant Secretary for Aging shall prepare and make publicly available a
			 summary report on the results of the survey. Such report shall include each of
			 the elements described in paragraph (2).
				(b)Establishment of
			 grant program
				(1)In
			 generalNot later than 90 days after producing the report
			 required by subsection (a)(3), the Assistant Secretary for Aging shall
			 establish within the Administration on Aging a competitive grant program for
			 awarding grants annually to eligible entities, based on the best practices
			 developed under subsection (a), to fund adult day programs.
				(2)Eligible
			 entitiesIn order to be eligible for a grant under this
			 subsection, an entity shall demonstrate the following:
					(A)Understanding of the special needs of
			 individuals living with neurological diseases or conditions such as multiple
			 sclerosis, Parkinson’s disease, traumatic brain injury, or other similar
			 diseases or conditions, including the functional abilities of such individuals
			 and the potential complications across all types of cases and stages of such
			 diseases or conditions.
					(B)Understanding of the issues experienced by
			 family caregivers who assist a family member with a neurological disease or
			 condition such as multiple sclerosis, Parkinson’s disease, traumatic brain
			 injury, or other similar disease or condition.
					(C)A capacity to
			 provide the services recommended by the best practices developed under
			 subsection (a).
					(3)Additional
			 selection requirementThe Assistant Secretary for Aging shall not
			 award a grant to an entity under this subsection if the amount of the award
			 would constitute more than 40 percent of the operating budget of the entity in
			 the fiscal year for which funds for the grant are authorized to be expended.
			 For purposes of this subsection, the fair market value of annual in-kind
			 contributions of equipment or services shall be considered as part of the
			 operating budget of the entity.
				(4)Selection of
			 grant recipientsNot later than 90 days after establishing the
			 grant program under this subsection, the Assistant Secretary for Aging shall
			 award the first annual series of grants under the program. In awarding grants
			 under this subsection, the Assistant Secretary shall ensure, to the extent
			 practicable, a diverse geographic representation among grant recipients and
			 that, subject to the availability of appropriations—
					(A)a minimum of 5
			 entities are selected as grant recipients for the first fiscal year for which
			 such grants are awarded;
					(B)a minimum of 10
			 entities are selected as grant recipients for the second such fiscal
			 year;
					(C)a minimum of 12
			 entities are selected as grant recipients for the third such fiscal year;
			 and
					(D)a minimum of 15
			 entities are selected as grant recipients for the fourth such fiscal
			 year.
					(5)ReportNo
			 later than 1 year after the initial award of grants under this subsection, and
			 annually thereafter, the Assistant Secretary for Aging shall prepare and make
			 publicly available a brief summary report on the grant program under this
			 section. Each such report shall include the following:
					(A)A description of
			 the adult day programs receiving funding under this section, including the
			 amount of Federal funding awarded and the expected outcomes of each
			 program.
					(B)A description of
			 performance goals and indicators to monitor the progress of grant recipients
			 in—
						(i)responding to the needs of individuals
			 living with neurological diseases or conditions such as multiple sclerosis,
			 Parkinson’s disease, traumatic brain injury, and other similar diseases or
			 conditions; and
						(ii)assisting the
			 family caregivers of such individuals.
						(C)Any plans for
			 improving oversight and management of the grant program.
					(c)DefinitionsIn
			 this Act:
				(1)The term adult day program
			 means a program that provides comprehensive and effective care and support
			 services to individuals living with neurological diseases or conditions such as
			 multiple sclerosis, Parkinson’s disease, traumatic brain injury, or other
			 similar diseases or conditions that may result in a functional or degenerative
			 disability and to the family caregivers of such individuals, and that may
			 assist such individuals and family caregivers in ways that—
					(A)maintain or
			 improve the functional abilities of such individuals, or otherwise help such
			 individuals adjust to changing functional abilities;
					(B)prevent the onset
			 of complications associated with severe forms of the disease or
			 condition;
					(C)promote
			 alternatives to placement in nursing homes;
					(D)reduce the strain on family caregivers
			 taking care of a family member living with such a disease or condition;
					(E)focus on
			 supporting the emotional, social, and intellectual needs of a younger adult
			 population; or
					(F)address the needs
			 of veterans living with such a disease or condition.
					(2)The term family caregiver
			 means a family member or foster parent who provides unpaid assistance (which
			 may include in-home monitoring, management, supervision, care and treatment, or
			 other similar assistance) to another adult family member with a special
			 need.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated, in addition to amounts otherwise made available
			 for such purpose, such sums as may be necessary to carry out this
			 section.
			
